Title: Poem by Major James McHenry, [14–15 December 1780]
From: McHenry, James
To: 


[Albany, December 14–15, 1780]

’Tis told, my friend, in poets lore,
The muse has an exhaustless store
From which she draws with wond’rous skill
Of choicest fancies what she will.
With these she decks the heroes’ hearse
Or forms with these immortal verse.
Last night I sought her dear retreat
And laid me at the fair one’s feet.
She knew my errand, sway’d her wand,
Then pointed to a rising stand,
From whence the fairy world was seen
And you embosomed with your Queen.
(As thus ye lay the happiest pair
A rosy scent enriched the air
While to a music softly sounding
Breathing, panting, slow, rebounding)


Love arose with pow’rful spell,
Hence, he cried, to dismal dell
Imps who haunt the gloomy breast
Ever jealous—never blest;
This is ground for holy feet
Here the sports and pleasures meet.
Then in whispers caught the ear
What the gifted only hear.
“Chains of Priests or modes of art
Weakly hold the human heart,
Hence my Eloisa said
Give me those that love has made.”
Now his fluttering wings out spread
Three times he bless’d the bridal bed,
While o’er it Faith her mantle threw
And said small care would keep it new.

Last Prudence came, in sober guise
With Pilgrim’s pace, and wisdom’s eyes;
Forth from his stole a tablet took
Which you received with thankful look.
Genius had deeply mark’d the ground,
And Plutus finely edg’d it round.
This done, he bade you long improve
In all the sweets of mutual love.


And now would friendship’s voice prevail
To point the moral of the tale.
Know then, dear Ham, a truth confest
Soon beauty fades, and love’s a guest.
Love has no settled place on earth;
A very wan’rer from his birth;
And yet who happiness would prove,
Like you must build his hopes on love,
When love his choicest gifts has giv’n
He flies to make another heav’n;
But as he wheels his rapid flight
Calm joys succeed and pure delight.
Faith adds to all; for works we’re told
Is love’s alloy, and faith the gold.


Now genius plays the lovers part;
Now wakes to many a throb the heart;
With ev’ry sun brings something new,
And gaily varies every view;
Whilst Prudence all his succour lends
To mark the point where pleasure ends.
For, borne beyond a certain goal,
The sweetest joys disgust the soul.
He too instructs us how to use,
What’s more a blessing than the muse (wealth);
For well he knows, deprived of this
That toil and care is human bliss.


All these attendants Ham are thine,
Be’t yours to treat them as divine;

To cherish what keeps love alive;
What makes us young at sixty five.
What lends the eye its earliest fires;
What rightly managed still inspires.

